                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CLARENCE D. JOHNSON, JR.,                              CASE NO. C21-0483-JCC
10                            Plaintiff,                     ORDER
11            v.

12    COMMON AREAS, et al.,

13                            Defendants.
14

15           This matter comes before the Court sua sponte. Pursuant to 28 U.S.C. § 1915(e)(2)(B),
16   the Court must dismiss a complaint filed in forma pauperis (“IFP”) that fails to state a claim,
17   raises frivolous or malicious claims, or seeks monetary relief from a defendant who is immune
18   from such relief.
19           To state a claim for relief, “a complaint must contain sufficient factual matter, accepted
20   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
21   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
22   plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
23   inference that the defendant is liable for the misconduct alleged.” Id. “A pleading that offers
24   ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not
25   do.’” Id. (quoting Twombly, 550 U.S. at 555). “Dismissal can [also] be based on the lack of a
26   cognizable legal theory.” Balisteri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988).


     ORDER
     C21-0483-JCC
     PAGE - 1
 1   A complaint filed by a Plaintiff proceeding pro se is construed liberally. Hebbe v. Pliler, 627

 2   F.3d 338, 342 (9th Cir. 2010).

 3          On April 29, 2021, United States Magistrate Judge Michelle L. Peterson granted

 4   Plaintiff’s motion to proceed IFP and recommended the Court review his complaint under 28

 5   U.S.C. § 1915(e)(2)(B). (Dkt. No. 6.) The Court did so and concluded that Plaintiff failed to state

 6   a cognizable claim or indicate the relief sought. (Dkt. No. 8.) Plaintiff has filed an amended

 7   complaint (Dkt. No. 9), which suffers from the same infirmities as the last. Accordingly, the

 8   Court FINDS that dismissal of Plaintiff’s amended complaint is required under 28 U.S.C.
 9   § 1915(e)(2)(B).
10          For the reasons described above, Plaintiff’s amended complaint (Dkt. No. 9) is
11   DISMISSED without prejudice. The Clerk is DIRECTED to close this case.
12

13          DATED this 24th day of May 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C21-0483-JCC
     PAGE - 2
